Maxwell, J.
This case seems to be an offshoot of Ward v. Watson, 24 Neb., 592. Watson recovered judgment against Ward for the sum of $749.60. Upon the recovery of this judgment Houston & Baird filed an attorney’s lien thereon for $374.89, that being the amount agreed upon between Wat*770son and his attorneys. In June, 1888, Ward recovered a judgment against Watson for the sum of $693 and costs, and this action was brought to set off one judgment against the other. On the trial of the cause the court allowed the attoimeys in question $150 and no more, and set off the balance of the judgment against that of Ward. The only question presented is, Did the court err in thus reducing the amount of the plaintiff’s claim? No issue was made in the pleadings as to the amount to which the attorneys were rightfully entitled, and in the absence of an issue upon that matter it will be presumed that the amount agreed upon was correct. In any event, that was the contract of the parties, and a lien was obtained for that amount. The question of the reasonableness of the fee is not before the court; but even if it was, we are not prepared to say that under the circumstances of the case the fee charged was unreasonable. The judgment of the district court will be modified so as to allow the appellants the amount of their fees as agreed upon, and for which they have a lien, and, as thus modified, the judgment will be affirmed.
Judgment accordingly.
The other Judges concur.